Citation Nr: 1624077	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left Achilles tendinitis and talonavicular arthritis as of March 20, 2010.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987 and from December 1990 to May 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 1993 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The increased rating claim on appeal has a long history and the Board will summarize the pertinent procedural history as follows.  The RO granted the Veteran's service connection claim for left Achilles tendinitis in October 1993 and assigned a noncompensable disability rating effective October 7, 1992.  The Veteran appealed the initial disability rating assigned.  In June 1994, the Veteran testified during a personal hearing at the RO; a transcript of the hearing is of record.  The Board denied a compensable disability rating for service-connected left Achilles tendinitis in a March 1996 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (court).  The Counsel for the appellant and VA filed a Joint Motion for Remand in March 1997 and an Order of Court dated in April 1997 granted the motion for remand and vacated the Board's decision.  In a May 2003 rating decision, the RO awarded a 10 percent evaluation for the Veteran's left ankle disability, effective from July 13 1994.  In March 2011, the Board denied entitlement to an initial, compensable rating from October 7, 1992 to July 12, 1994, as well entitlement to a rating in excess of 10 percent from October 7, 1992.  The Veteran appealed to the Court, after which the Court issued a July 2012 Memorandum Decision that affirmed the Board's denial of an initial, compensable rating, but vacated the decision denying a rating in excess of 10 percent from October 7, 1992.  In May 2013, the Board denied a rating in excess of 10 percent from July 13, 1994 to March 19, 2010, but remanded the issue of entitlement to a rating in excess of 10 percent from March 20, 2010, for additional development.  

The Board also remanded the bilateral knee service connection claims for issuance of a statement of the case, in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999), in May 2013.  Thereafter, the Veteran perfected his appeal as to the denial of his bilateral knee claims.  See July 2014 VA Form 9.

The Board remanded the issues on appeal in February 2016 to the RO to schedule a Board hearing.  In April 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected left Achilles tendinitis and talonavicular arthritis as of March 20, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's current diagnosis of degenerative joint disease of the bilateral knees is caused by his service-connected left Achilles tendinitis and talonavicular arthritis.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees is caused by the Veteran's service-connected left Achilles tendinitis and talonavicular arthritis.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran reported that the onset of his symptoms of bilateral knee pain began during active military service.  He contends that his bilateral knee disorder is secondary to his service-connected left Achilles tendinitis and talonavicular arthritis.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for a bilateral knee disorder, the evidence must show that the Veteran has a current diagnosis of the claimed disabilities.  A March 2010 VA treatment record shows that the Veteran was diagnosed with degenerative joint disease of the bilateral knees.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

Regarding the issue of whether the Veteran's degenerative joint disease of the bilateral knees is secondary to his service-connected left Achilles tendinitis and talonavicular arthritis, the record contains a positive medical opinion.  The Veteran's VA treating physician provided the opinion in June 2010 that the degenerative changes which evolved in the bilateral knee joints more likely than not were directly and causally related to or aggravated by the left ankle injury in service.  She explained that this opinion is based on the history and examination of the Veteran, a review of the radiographs, and consideration of the order in which the radiographic changes and complaints of pain evolved after the left ankle injury.  She also noted that the left ankle pain contributes to an altered gait pattern and abnormal mechanical stress at the proximal left knee joint and contralateral right knee joint.  The Board finds the VA physician's medical opinion is probative and persuasive as to the issue of whether the Veteran's current bilateral knee disability is caused by his service-connected left Achilles tendinitis and talonavicular arthritis as the physician provided a clear explanation in support of her opinion based on a review of the medical record, a clinical evaluation of the Veteran, and medical expertise.  The Board also finds it persuasive that the claims file does not contain any medical opinion to the contrary with respect to whether the Veteran's bilateral knee disorder is secondary to his service-connected left ankle disability.

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's degenerative joint disease of the bilateral knees is caused by his service-connected left Achilles tendinitis and talonavicular arthritis and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for degenerative joint disease of the bilateral knees is warranted. 


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.

Entitlement to service connection for degenerative joint disease of the right knee is granted.


REMAND

The Veteran's most recent VA examination with respect to his service-connected left Achilles tendinitis and talonavicular arthritis was conducted in March 2014.  The Veteran testified at the April 2016 Board hearing that the symptoms of his left Achilles tendinitis and talonavicular arthritis have increased in severity since his last VA examination in 2014.  See Hearing Transcript at 5-6.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected left Achilles tendinitis and talonavicular arthritis.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to his increased rating claim for left Achilles tendinitis and talonavicular arthritis on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his left Achilles tendinitis and talonavicular arthritis.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the left ankle and foot, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left ankle is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The examiner should discuss the functional impact the left ankle disability has on the Veteran's employment or the Veteran's ability to be employed.

The examiner should provide an explanation in support of his or her opinions.

3. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


